DETAILED ACTION

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/21 has been entered.
 	As requested, applicant’s claim amendment received on 5/3/21, previously non-entered,  has been entered. Applicant’s remarks and arguments provided on 5/3/21 have already been entered. 
Claims 2, 5, 7, 9, 14, 16-17, and 19 are now canceled. Claims 1, 3-4, 6, 8, 10-13, 15, 18, and 20 are therefore currently pending and under examination in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows. 
Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Double Patenting

Applicant is advised that should claim 4 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103

The rejection of pending claims 1, 3-4, 6, 8, 10-12, and 15 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0225664 (2013), hereafter referred to as Horsager et al. in view of Stachniak et al. (2014) Neuron, Vol. 82, 797-808, and Zhu et al. (2014) Neuron, Vol. 82, 723-725, is maintained. Note that previously rejected claims 5, 7, 9, 14 and 16 have been canceled. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below. 
Applicant’s amendments incorporate the limitations previously presented in claim previously pending and rejected claims 5, 7, and 9. Applicant’s amendments do not overcome the rejection of record as these limitations were already considered and rejected under the instant grounds of rejection in previous office actions. 
Applicant’s arguments submitted on 5/3/21 were previously considered and addressed in the Advisory Action mailed on 6/11/21. The RCE submission did not include any additional arguments. In the interests of compact prosecution, the response to applicant’s arguments is set forth below. 
The applicant argues that: 1) Stachniak et al. does not mention the myelination status of the neurons tested and does not demonstrate transfection of primary afferent non-myelinated neurons,  2) Horsager fails to disclose the actual alteration of pain perception using their optogenetic system, and 3) applicants are the first to show successful transfection of primary afferent non-myelinated pain perception neurons with a vector encoding the HM4D inhibitory receptor and that the diminishment of pain reduction in an individual as claimed represents a greater than expected result. The applicant also reiterates their previous arguments that there is no motivation to change the optogenetic system of Horsager to a chemogenetic system as taught by Stachniak et al., that there is no evidence that the asserted benefit of the chemogenetic system of Stachniak et al. would be applicable to Horsager, and that there is no expectation of success because of the unpredictability in affecting pain perception and because Stachniak et al. tested the effects of hM4D on neurons involved in feeding behavior not pain perception. 
In response, contrary to applicant’s arguments, Horsager et al., the primary reference, was cited for reporting successful transfection of primary afferent unmyelinated nocioreceptive DRG neurons in vivo and inhibition of DRG neuron activity with light (Horsager, examples, particularly example 6).  Horsager et al. further clearly teaches that inhibition/silencing of such DRG neurons inhibits pain, including chronic pain caused by excitation of C fiber non-myelinated DRG neurons (Horsager et al., paragraphs 128-129, and 134, and Table 1). 
Regarding Stachniak et al. and applicant’s arguments regarding a lack of motivation/expectation of success in changing the optogenetic system of Horsager to a chemogenetic system as taught by Stachniak et al. in order to affect pain perception in an individual, these arguments were addressed in full in the Final Office Action mailed on 3/4/21 and were not found persuasive- see pages 3-9.
Specifically, Horsager et al. was cited for teaching methods of inhibiting the activity of neurons associated with pain perception and methods of inhibiting neuropathic pain comprising transfecting primary afferent non-myelinated nociceptive-neurons such as DRG neurons with a vector encoding a silencing opsin such as halorhodopsin (eNpHR) and exposing the transfected cell to light to activate the opsin and inhibit the activity of these cells and thus inhibit pain-associated neurotransmission (Horsager et al., paragraphs 4-7, 62-64, 124-128, 162-169, and claims). Horsager et al. further reports successful transfection of DRG neurons in vivo and inhibition of DRG neuron activity with light (Horsager, examples, particularly example 6).   Horsager et al. also teaches that a combination of an excitatory cation channel such as ChR2 and an inhibitory chloride pump such as NpHR can be co-expressed in different brain regions to control neuronal firing (Horsager et al., paragraph 129). 
Stachniak et al. was cited to supplement Horsager et al. by teaching that other methods of reversible, selective, localized control of excitatory synaptic currents and synaptic vesicle release in afferent non-myelinated neurons were known at the time of filing. In fact, Stachniak et al. provides a Table (Table 1) listing a number of different methods for silencing axon projections which were known at the time of filing, each of which has advantages and disadvantages compared to the others, and which includes both the optogenic NpHR system used by Horsager and the chemogenetic hM4D system (Stachniak, page 804). Stachniak et al. provides detailed guidance for using the hM4D/CNO system to inhibit neurons. Specifically, Stachniak et al. teaches vectors encoding the designer receptor hM4D, which is a modified version of the Gi-coupled human muscarinic receptor 4 that responds to the highly selective exogenous ligand clozapine-N-oxide (CNO) and has been reported to inhibit neuron electrical activity (Stachniak et al., pages 797-798). Stachniak et al. teaches that hM4D and an axon-selective variant of hM4D are cell-type specific and projection-selective synaptic silencers when engaged by CNO and this activity is independent of the influence of hM4D on neuron excitability (Stachniak et al., page 798). Stachniak et al. shows that transfection of presynaptic neurons with an AAV vector encoding hM4D in the absence of CNO allows for action potentials in the presynaptic neurons leading to excitatory synaptic currents in the untransfected postsynaptic partner neuron, whereas in the presence of CNO, the presynaptic action potential of the transfected neuron still occurs, but the postsynaptic currents are inhibited (Stachniak et al., Figure 1). Stachniak et al. further demonstrates in vivo intracranial microinjections of the CNO ligand in mice expressing hM4D for spatially precise suppression of circuit connections (Stachniak et al., page 798). Stachniak et al. also reports that following CNO addition, neurons expressing hM4D were hyperpolarized (Stachniak et al., page  798). In addition, Stachniak teaches the co-expression of hM4D and the light sensitive channelrhodopsin ChR2 from a single vector in the presynaptic neurons in order to demonstrate that action potentials could be effectively elicited in the transfected presynaptic neurons using photostimulation of ChR2 even in the presence of CNO (Stachniak et al., page 798 and Figure 2). Stachniak et al. further tested the mechanism in vivo in a defined neural circuit and demonstrated successful selective inhibition of target neurons, concluding from their experiments that for the afferent axon projection pathway hM4/CNO is a potent, rapidly acting and reversible synaptic silencing system which does not block axonal action potential propagation (Stachniak et al., page 799).  Stachniak et al. further teaches that the chemogenetic synaptic silencing hM4D/CNO system is broadly applicable for cell-type-specific and axon projection-selective functional analysis of diverse neural circuits (Stachniak et al., page 797). Thus, Stachniak et al. teaches that multiple systems other than the optogenetic system taught by Horsager were known at the time of filing and can be used to inhibit neurons, including primary unmyelinated afferent neurons. In addition, Stachniak provides specific motivation to use the hM4D/CNO system over the optogenetic system. Stachniak teaches: 
Multiple methods are available for rapid, cell-type-specific and axon projection-selective inhibition of circuit function (Table 1), For rapid timescale silencing, optogenetic tools such as NpHR or Arch are necessary; however, for long-term projection silencing, these tools may require delivery of considerable energy into the brain. Optogenetic destruction of synaptic vesicle fusion machinery (IrsSynC) appears selective for silencing evoked release from specific synaptic targets, but this technique requires consideration of undesired elevated tonic spontaneous synaptic vesicle release (Lin et al., 2013). Our experiments indicate that chemogenetic silencing in vivo with hM4D or hM4Dnrxn and CNO robustly silences synaptic release within minutes, without significantly reducing axonal action potential propagation, and this reverses within 1-4 hr. In contrast, optogenetic activation of chloride or proton pumps (e.g., NpHR or Arch) (Jennings et al., 2013: Stuber et al., 2011) or the chemogenetic silencing tool PSAFvl-GiyR (Magnus et al., 2011) probably suppresses circuit connections by blocking action potential propagation (Tye et al., 2011), which, depending on axonal anatomy, can also influence axons of passage projecting to more distal brain areas, in our synaptic silencing experiments with PVHSIM1 —►PAGvi/DR, we found that more rostral sites containing PVH axons were less effective at inducing overeating (Figures SB and 5C), indicating that action potential propagation was not blocked. Therefore, synaptic silencing with hM4Dnr,,n is well suited to disentangle the relative contribution of intermingled, molecularly defined axon projections at specific synaptic targets over timescales of minutes to hours. 

Thus, contrary to applicant’s arguments, Stachniak et al. provides multiple reasons to select the hM4D/CNO system over the optogenetic system utilized by Horsager, including the ability to achieve synaptic silencing over minutes to hours, the avoidance of undesired elevated tonic spontaneous synaptic vesicle release, and avoidance of silencing axons-of-passage, any one of which would be ample motivation to utilize the hM4D/CNO system over the optogenetic system to silence primary afferent non-myelinated nociceptive-neurons. Again, as noted in previous office actions, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. Horsager et al. teaches the use of an optogenetic system to inhibit primary afferent non-myelinated nociceptive-neurons, which Horsager et al. further teaches reduces pain perception. Stachniak et al. not only teaches that other methods for inhibiting primary afferent non-myelinated neurons were known in the prior art, but provides specific and detailed reasons why one of skill in the art would have selected the hM4D/CNO system rather than the optogenetic system to silence such primary afferent non-myelinated neurons, including the primary afferent non-myelinated nociceptive-neurons taught by Horsager. As for “impermissibly changing the principle” of the Horsager method which is a minimally invasive method, note that both Horsager et al. and Stachniak require transfection of neurons using a vector, and while Stachniak et al. teaches intracranial delivery of CNO, Zhu et al. has been cited for teachings that CNO can be administered systemically, a minimally invasive administration technique (Zhu et al., pages 723-724 and Figure 1). Thus, based on the teachings of Stachniak et al. and Zhu et al., the hM4D/CNO system can be considered minimally invasive. In addition, regarding applicant’s argument that Stachniak does not exemplify the use of the hM4D/CNO system to inhibit pain perception, and that such inhibition would have been unpredictable, it is noted that Horsager, the primary reference, provides evidence for successful inhibition of pain perception primary afferent non-myelinated nociceptive-neurons using a controlled optogenetic system, including the successful in vivo transfection of the target pain perception primary afferent non-myelinated neurons with a vector encoding the NpHR inhibitory receptor and expression of the encoded inhibitory receptor protein in the neurons. Stachniak further successfully demonstrates successful transfection of primary afferent non-myelinated neurons using a vector encoding the hM4D inhibitory receptor, and expression of the receptor in the neurons. Thus, the skilled artisan would have had a reasonable expectation that targeted administration of a vector encoding hM4D in vivo would result in expression of the hM4D inhibitory receptor in primary afferent non-myelinated nociceptive neurons, and that addition of CNO would lead to synaptic silencing of the transfected nociceptive neurons leading to a reduction in pain perception. 
	Therefore, for the reason set forth above, it is maintained that in view of the benefits to using the hM4D/CNO system over optogenetic methods for silencing afferent neurons as taught by Stachniak et al., it would have been prima facie obvious to the skilled artisan at the time of filing to use the hM4D/CNO system instead of the optogenetic system in the methods of inhibiting pain taught by Horsager et al. with a reasonable expectation of success.  
 Finally, in regards to applicant’s arguments concerning greater than expected results, it is noted that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). MPEP 716.01(c) provides examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration, including statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. Also, a showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997) (conclusory statements that claimed compound possesses unusually low immune response or unexpected biological activity that is unsupported by comparative data held insufficient to overcome prima facie case of obviousness). Thus, applicant’s arguments concerning greater than expected results are not found persuasive. 

The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0225664 (2013), hereafter referred to as Horsager et al. in view of Stachniak et al. (2014) Neuron, Vol. 82, 797-808, and Zhu et al. (2014) Neuron, Vol. 82, 723-725, as applied to claims 1, 3-4, 6, 8, 10-12, and 15 above, and further in view of Guru et al. (2015) Int. J. Neuropsychopharm., doi:10.1093/ijnp/pyv079, pages 1-8, is maintained. Applicant’s arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record. 
The applicant reiterates their arguments regarding the teachings of Horsager and Stachniak. However, these arguments have not been found persuasive, see above. 

The rejection of claims 18-20 under 35 U.S.C. 103 as being unpatentable over Peirs et al. (2015) Neuron, Vol. 87, 797-812 in view of Honsek et al. (2015) Pain, Vol. 156(2) 243-251, is withdrawn in view of applicant’s amendments to the claims and arguments, and the cancellation of claim 19. Specifically, applicant’s argument that Peirs et al. teaches to target pain perception neurons in the dorsal horn with the hM3Dq receptor as Peirs and not unmyelinated primary afferent neurons in the dorsal root ganglia, that the vector Peirs used to deliver the hM3Dq receptor does not infect neurons in the DRG, and that neither Peirs no Honsek specifically teach or demonstrate that targeting of primary afferent unmyelinated neurons in the DRG can affect pain perception is found persuasive in overcoming the rejection of record.  

Allowable Subject Matter

Claims 18 and 20 are considered free of the prior art of record and considered allowed. 
 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633